Name: Commission Regulation (EEC) No 3366/84 of 30 November 1984 fixing the aid for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 12 . 84 Official Journal of the European Communities No L 313/37 COMMISSION REGULATION (EEC) No 3366/84 of 30 November 1984 fixing the aid for soya beans to the information at present available to the Commis ­ sion that the amount of the aid at present in force should be altered as set out in this Regulation , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1614/79 of 24 July 1979 laying down special measures in respect of soya beans ('), as last amended by Regula ­ tion (EEC) No 1037/84 (2), and in particular Article 2(5) thereof, Whereas the amount of the aid referred to in Article 2(1 ) of Regulation (EEC) No 1614/79 was fixed by Regulation (EEC) No 2892/84 (3), as last amended by Regulation (EEC) No 3187/84 (4); Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2892/84 HAS ADOPTED THIS REGULATION : Article 1 The aid referred to in Article 2 of Regulation (EEC) No 1614/79 is hereby fixed at 25,845 ECU per 100 kilograms . Article 2 This Regulation shall enter into force on 1 December 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 November 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 190, 28 . 7. 1979 , p. 8 . O OJ No L 107, 19 . 4. 1984, p. 46 . (3) OJ No L 273, 16 . 10 . 1984, p . 16 . V) OJ No L 298 , 16 . 11 . 1984, p . 39 .